Exhibit 10.1

[g98331ksi001.jpg]

 

 

 

400 East Pratt Street

 

Suite 606

 

Baltimore, MD 21202

 

January 22, 2018

 

Mr. Matthew Phillips

10925 Enchanted Holloway

Raleigh, NC  27614

 

Dear Matt,

 

On behalf of Cerecor Inc., a Delaware corporation (the “Company”), we are
pleased to offer you (“you” or “the Employee”) employment with Zylera
Pharmaceutical Corp. (“Zylera”) our wholly owned subsidiary under the terms set
forth in this agreement (the “Agreement”).

 

1.                                       In General. You will be employed by
Zylera, your employment hereunder shall be governed in accordance with the
provisions set forth below.

 

2.                                       Position. Effective January 22, 2018
you will serve as the Chief Commercial Officer of the Company and based in North
Carolina. You will report to the Company CEO.  During the Employment Term, you
shall devote all your business time, energy and skill and your best efforts to
the performance of your duties with the Company.

 

3.                                       Term.  This Agreement sets forth the
terms and conditions of your employment that shall apply commencing January 22,
2018 (the “Effective Date”) and ending upon termination of this Agreement by
either party as described in Section 7 hereof (such period, the “Employment
Term”).

 

4.                                       Base Salary. The Company agrees to
increase your base salary compensation at an annual rate of not less than
US$295,000, payable in accordance with the regular payroll practices of the
Company. The base salary as increased from time to time shall constitute “Base
Salary” for purposes of this Agreement.  The Employee’s Base Salary shall be
subject to annual review and may be increased, but not decreased, from time to
time; provided, however, that notwithstanding the foregoing, the Employee’s Base
Salary may be decreased in conjunction with a reduction in base salary affecting
all similarly-situated employees so long as the Employee will not experience a
proportional decrease greater than that of any other similarly-situated
employee.

 

5.                                       Bonus Compensation.

 

a)                                     Stock Option Grants. During the
Employment Term, you shall be eligible to receive discretionary annual Stock
Option Awards determined by the Board or the Compensation Committee of the
Board, in its sole discretion, provided you are employed on the date of such
Stock Option Award.

 

--------------------------------------------------------------------------------


 

Such awards shall consist of options to acquire shares of Cerecor common stock
(the “Shares”), pursuant to the terms, conditions, and restrictions of this
Agreement, the Cerecor Inc. 2016 Equity Incentive Plan (the “Plan”) and the
restricted stock award agreement thereunder, and are intended to be
substantially consistent with equity awards paid to executives of similar grade
in similarly situated companies in the biotechnology industry, subject to the
results of operations and financial condition of the Company and your level of
individual performance.

 

b)                                     Annual Bonus. During the Employment Term,
you shall be eligible to receive an annual discretionary bonus of 35% of our
base salary as determined by the Board or the Compensation Committee of the
Board, in its sole discretion, provided you are employed on the date such annual
bonus is paid. Such bonus may consist of cash and/or grants of additional equity
awards in the Company, and is intended to be substantially consistent with cash
bonuses and equity award bonuses paid to executives of similar grade in
similarly situated companies in the biotechnology industry, subject to the
results of operations and financial condition of the Company and your level of
individual performance.

 

6.                                       Employee Benefits. You shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time, provided that such modification or termination is
conducted in compliance with applicable law and applied consistently to all
similarly-situated employees. In addition, you shall be entitled to paid
vacation in accordance with the Company’s vacation policy in effect from time to
time. Upon presentation of appropriate documentation, you shall be reimbursed in
accordance with the Company’s expense reimbursement policy, for all reasonable
business expenses incurred in connection with the performance of your duties
hereunder.

 

7.                                       Termination of Employment.

 

a)                                     Death or Disability. Your employment
shall immediately terminate on the date of your death or upon ten (10) days’
prior written notice by the Company for “Disability” (as defined in the
Company’s long-term disability plan as in effect from time to time or, if no
such plan is in effect, as defined under Code Section 409A (as defined in
Section 19 below)); provided, however, nothing herein shall give the Company the
right to terminate you prior to discharging its obligations, if any, under the
Family and Medical Leave Act, the Americans with Disabilities Act or any other
applicable law.  Upon your termination due to death or Disability, you (or your
estate or legal representative, if applicable) shall be entitled to the
following payments and benefits: (i) any unpaid Base Salary through the date of
termination, reimbursement for any unreimbursed business expenses under the
Company’s expense reimbursement policy incurred through the date of termination
and any accrued but unused vacation time in accordance with Company policy,
payable within thirty (30) days following such termination of employment and
(ii) all other vested payments, benefits or fringe benefits to which you shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant (collectively,
Sections 7(a)(i) and 7(a)(ii) hereof shall be hereafter referred to as the
“Accrued Benefits”).

 

b)                                     For Cause. Your employment with the
Company shall terminate immediately upon written notice by the Company for
Cause. “Cause” shall mean: (i) your willful misconduct or gross negligence in
the performance of your duties to the Company that, if capable of cure, is not
cured within

 

--------------------------------------------------------------------------------


 

thirty (30) days of your receipt of written notice from the Company; (ii) your
failure to perform your duties to the Company or to follow the lawful directives
of the Board acting collectively (other than as a result of death or a physical
or mental incapacity) that, if capable of cure, is not cured within thirty (30)
days of your receipt of written notice from the Company; (iii) your indictment
for, conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (iv) any act of theft, fraud, malfeasance or
dishonesty in connection with the performance of your duties to the Company; or;
(v) a material breach of this Agreement or any other agreement with the Company,
or a material violation of the Company’s code of conduct or other written policy
that, if capable of cure, is not cured within thirty (30) days of your receipt
of written notice from the Company. Upon a termination for Cause, the Company
shall pay to you the Accrued Benefits.

 

c)                                      Without Cause. Your employment may be
terminated by the Company without Cause (other than for death or Disability)
immediately upon written notice by the Company. Upon a termination without
Cause, the Company shall pay to you the following payments and benefits: (i) the
Accrued Benefits; (ii) subject to your compliance with the obligations in
Sections 8, 9 and 10 hereof, continued payment of your Base Salary as in effect
immediately prior to your termination for twelve (12) consecutive months
following such termination; (iii) full vesting of  options awarded by the
Company; and (iv) if you timely elect and remain eligible for continued health
insurance coverage under federal COBRA law or, if applicable, state insurance
laws, the Company will pay your COBRA or state continuation health insurance
premiums until the earliest of (x) the first anniversary of your termination;
(y) expiration of your continuation coverage under COBRA; or (z) the date when
you are eligible for substantially equivalent health insurance; provided, that
the first payment pursuant to clauses (ii) and (iv) shall be made on the first
payroll period after the thirtieth (30th) day following such termination and
shall include payment of any amounts that would otherwise be due prior thereto. 
Provided, however, the Company has the right to terminate its payment pursuant
to clause (iv) and instead pay you a lump sum amount equal to the applicable
COBRA premium multiplied by the number of months remaining in the specified
period if the Company determines in its discretion that continued payment of the
COBRA premiums is or may be discriminatory under Section 105(h) of the Internal
Revenue Code.

 

d)                                     By Employee; For Good Reason. Your
employment shall terminate upon your written notice to the Company of a
termination for any reason. “Good Reason” shall mean, without your written
consent, (i) a material diminution in your duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated), or (ii) a material breach of this Agreement, including, without
limitation, a diminution of your Base Salary hereunder. You shall provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within thirty (30) days after the first occurrence of
such circumstances, and the Company shall have thirty (30) days following the
receipt of such notice to cure such alleged “Good Reason” event. If the Company
does not cure such event within the cure period, you must terminate your
employment within ten (10) days following the end of such cure period, and if
you do not do so, any claim of such circumstances as “Good Reason” will be
deemed irrevocably waived by you. Upon a termination for Good Reason, you shall
be entitled to the payments and benefits described in Section 7(c) above. Upon a
termination by you other than for Good Reason, the Company shall pay to you only
the Accrued Benefits.

 

8.                                       Release. Any payments and benefits
provided under this Agreement beyond the Accrued Benefits shall only be payable
if you execute and deliver to the Company and do not revoke a general release of
claims that may otherwise lie against the Company in a form reasonably
satisfactory to the Company (the “General Release”). The General Release shall
not require you to release any claims against former owners of Zylera Pharma
Corp. that accrued prior to the acquisition of Zylera Pharma

 

--------------------------------------------------------------------------------


 

Corp. by the Company.  The General Release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination. The Company shall deliver to you such General Release within seven
(7) days after termination.

 

9.                                       Restrictive Covenants.

 

a)                                     Confidentiality. You agree that you shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, either during your employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, which shall have been obtained by you during
the your employment by the Company (or any predecessor). The foregoing shall not
apply to information that (A) was known to the public prior to its disclosure to
you or (B) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information). The
terms and conditions of this Agreement shall remain strictly confidential, and
you hereby agree not to disclose the terms and conditions hereof to any person
or entity, other than immediate family members, legal advisors or personal tax
or financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on your conduct imposed by the provisions of this
Section 9.  Provided, however, nothing in this Agreement prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation.  You hereby acknowledge that you do not
need the prior authorization of the Company to make any such reports or
disclosures and that you are not required to notify the Company that you have
made such reports or disclosures.

 

b)                                     Non-Compete. You acknowledge that you
perform services of a unique nature for the Company that are irreplaceable, and
that your performance of such services to a competing business may result in
irreparable harm to the Company. Accordingly, during the your employment
hereunder and for a period of six (6) months thereafter, you agree that you will
not, directly or indirectly, own, manage, operate, control, be employed by or
render services to (whether as an employee, consultant, independent contractor
or otherwise, and whether or not for compensation) any person, firm, corporation
or other entity engaged in competition with the Company or any of its
subsidiaries or in any other material business in which the Company or any of
its subsidiaries is engaged on the date of termination or in which they have
planned, on or prior to such date, to be engaged in on or after such date, in
any locale of any country in which the Company or any of its subsidiaries
conducts business. Notwithstanding the foregoing, nothing herein shall prohibit
you from being a passive owner of not more than five percent (5%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its subsidiaries.

 

c)                                      Non-Solicitation; Non-Interference.
(i) During your employment with the Company and for a period of one (1) year
thereafter, you agree that you shall not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, solicit,
aid or induce any customer of the Company or any of its subsidiaries to purchase
goods or services then sold by the Company or any of its subsidiaries from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

 

--------------------------------------------------------------------------------


 

(ii)                                     During your employment with the Company
and for a period of one (1) year thereafter, you agree that you shall not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company or any of its subsidiaries to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or directly hire or retain any such employee, representative or agent,
or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent, or (B) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company or
any of its subsidiaries and any of their respective vendors, joint ventures or
licensors. An employee, representative or agent shall be deemed covered by this
Section 9(c) if such person was employed or retained during anytime within six
(6) months prior to, or after, your termination of employment.

 

d)                                     Non-Disparagement. You agree not to make
negative comments or otherwise disparage the Company (including its
subsidiaries) or its officers, directors, employees, shareholders, agents or
products, in any manner likely to be harmful to them or their business, business
reputation or personal reputation. The Company agrees to cause its senior
executive management employees and the senior executive management employees of
its subsidiaries not to make negative comments or otherwise disparage you, in
any manner likely to be harmful to you or your business, business reputation or
personal reputation.  The foregoing sentences shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

e)                                      Inventions. (i) You acknowledge and
agree that all ideas, methods, inventions, discoveries, improvements, work
products or developments (“Inventions”), whether patentable or unpatentable,
(A) that relate to your work with the Company, made or conceived by you, solely
or jointly with others, during the Employment Term, or (B) suggested by any work
that you perform in connection with the Company, either while performing your
duties with the Company or on your own time, but only insofar as the Inventions
are related to you work as an employee or other service provider to the Company,
shall belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon. You will keep full and complete written records
(the “Records”), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the Company.
The Records shall be the sole and exclusive property of the Company, and you
will surrender them upon the termination of the Employment Term, or upon the
Company’s request. You will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in your name or in the
name of the Company (or its designee), applications for patents and equivalent
rights (the “Applications”). You will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all right full
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. You will also execute assignments to the Company
(or its designee) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit.  The Company will reimburse you for any reasonable,
documented out-of-pocket expenses incurred by you as a result of the Company’s
request(s) in complying with this Section 9(f)(i), including travel, duplicating
or telephonic expenses incurred by you, but without additional compensation to
you from the Company.

 

(ii)                                     In addition, the Inventions will be
deemed Work for Hire, as such term is defined under the copyright laws of the
United States, on behalf of the Company and you agree that the

 

--------------------------------------------------------------------------------


 

Company will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to you. If the Inventions, or
any portion thereof, are deemed not to be Work for Hire, you hereby irrevocably
convey, transfer and assign to the Company all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of your right, title and interest
in the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom. In addition, you hereby waive any so-called “moral rights” with
respect to the Inventions. You hereby waive any and all currently existing and
future monetary rights in and to the Inventions and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to your benefit by virtue of you being an employee of or other service provider
to the Company.

 

(f)                                   Return of Company Property. On the date of
your termination of employment with the Company for any reason (or at any time
prior thereto at the Company’s request), you shall return all property belonging
to the Company or its subsidiaries (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).

 

(g)                                   Reformation. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the laws of that state.

 

(h)                                  Tolling. In the event of any violation of
the provisions of this Section 9 you acknowledge and agree that the
post-termination restrictions contained in this Section 9 shall be extended by a
period equal to the period of such violation, it being the intention of the
parties hereto that the running of the applicable post-termination restriction
period shall be tolled during any period of such violation.

 

(i)                                      Survival of Provisions. The obligations
contained in Sections 8, 9 and 10 hereof shall survive the termination or
expiration of the Employment Term and your employment with the Company and shall
be fully enforceable thereafter.

 

10.                                Cooperation. Upon the receipt of reasonable
notice from the Company (including outside counsel), you agree that while
employed by the Company and thereafter, you will respond and provide information
with regard to matters in which you have knowledge as a result of your
employment with the Company, and will provide reasonable assistance to the
Company, its subsidiaries and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its subsidiaries in the prosecution of any claims that may be
made by the Company or its subsidiaries, to the extent that such claims may
relate to the period of your employment with the Company. You agree to promptly
inform the Company if you become aware of any lawsuits involving such claims
that may be filed or threatened against the Company or its subsidiaries. You
also agree to promptly inform the Company (to the extent that you are legally
permitted

 

--------------------------------------------------------------------------------


 

to do so) if you are asked to assist in any investigation of the Company or its
subsidiaries (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
you for all reasonable out-of-pocket travel, duplicating or telephonic expenses
incurred by you in complying with this Section 10.

 

11.                                Equitable Relief and Other Remedies. You
acknowledge and agree that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of Section 8, 9 or 10 hereof would be
inadequate and, in recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In the event a violation by you of Section 9 or Section 10 hereof is determined
by a court of competent jurisdiction in any state, any severance being paid to
you pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to you (other than $1,000) shall be immediately repaid
to the Company.

 

12.                                No Assignments. This Agreement is personal to
each of the parties hereto (the Company and Matthew Philips, collectively “the
parties”). Except as provided in this Section 12 no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company.

 

13.                                Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

14.                                Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

15.                                Governing Law; Disputes. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to the choice of law
principles thereof that would result in the application of the laws of any other
Jurisdiction. You and the Company agree that any action or proceeding to enforce
or arising out of this Agreement may be commenced in the state appellate courts
of New Castle County, Wilmington, Delaware or the United States District Court
for the District of Delaware in Wilmington, Delaware. You and the Company
consent to such jurisdiction, agree that venue will be proper in such courts and
waive any objections upon “forum non conveniens.”

 

16.                                Miscellaneous. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by you and such officer or director
as may be designated by the Board acting collectively. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. This Agreement, together with
all exhibits hereto (and the Plan, the Option Grant Notice of November 17, 2017
and the Option Grant

 

--------------------------------------------------------------------------------


 

Notice of January 22, 2018), sets forth the entire agreement of the parties
hereto in respect of the terms and conditions of your employment by the Company
as of November 18, 2017 and thereafter, except that the Base Salary increase
provided for in Section 4 hereof shall only take effect immediately upon
execution hereof by both parties.

 

17.                                Representations. You represent and warrant to
the Company that (a) you have the legal right to enter into this Agreement and
to perform all of the obligations on your part to be performed hereunder in
accordance with its terms, and (b) you are not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder.

 

18.                               Tax Withholding. The Company may withhold from
any and all amounts payable under this Agreement such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

19.                               Code Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on you by Code Section 409A or any
damages for failing to comply with Code Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered ‘‘non-qualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a ‘termination,”
‘termination of employment” or like terms shall mean “separation from service.”
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B), then with regard to
any payment that is considered non-qualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service”, and (B) the date of your death (the “Delay_ Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 19 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 95(b) solely because such expenses

 

--------------------------------------------------------------------------------


 

are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred.

 

(d)                                   For purposes of Code Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.  In no
event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered non-qualified
deferred compensation.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Teresa Winhauer via email to
twinhauer@cerecor.com.

 

Sincerely,

 

 

 

 

 

/s/ Peter Greenleaf

 

 

 

Cerecor, Inc.

 

 

 

 

/s/ Matthew Phillips

 

Matthew Phillips

 

--------------------------------------------------------------------------------